

116 HR 8258 IH: Spent Nuclear Fuel Solutions Research and Development Act
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8258IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Levin of California introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of energy to conduct an advanced fuel cycle research, development, demonstration, and commercial application program, and for other purposes.1.Short titleThis Act may be cited as the Spent Nuclear Fuel Solutions Research and Development Act.2.Used nuclear fuel research, development, demonstration, and commercial application(a)In generalThe Secretary shall conduct an advanced fuel cycle research, development, demonstration, and commercial application program that improves fuel cycle performance and supports a variety of options for used nuclear fuel storage, use, and disposal, including advanced nuclear reactor concepts, while minimizing environmental and public health and safety impacts, including—(1)dry cask storage;(2)consolidated interim storage;(3)deep geological storage and disposal, including mined repository, and other technologies;(4)used nuclear fuel transportation;(5)integrated waste management systems;(6)vitrification;(7)fuel recycling and transmutation technologies, including advanced reprocessing technologies and plutonium uranium redox extraction technologies; (8)advanced materials to be used in paragraphs (1) through (7); and(9)other areas as determined by the Secretary.(b)RequirementsIn carrying out the program under this subsection, the Secretary shall—(1)ensure all activities and designs incorporate state of the art safeguards technologies and techniques to reduce risk of proliferation;(2)consult with the Administrator of the National Nuclear Security Administration to integrate safeguards and security by design; (3)consider the potential benefits and other impacts of those activities for civilian nuclear applications, environmental health and safety, and national security, including consideration of public consent; and(4)consider the economic viability of all activities and designs.(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the program under this section—(1)$91,875,000 for fiscal year 2021;(2)$96,468,750 for fiscal year 2022;(3)$101,292,188 for fiscal year 2023;(4)$106,356,797 for fiscal year 2024; and(5)$111,674,637 for fiscal year 2025.